UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8046


RONALD MICHAEL KAPPES,

                 Petitioner – Appellant,

          v.

ROBERT HINES, Superintendent of Wayne Correctional,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-hc-02195-F)


Submitted:   April 21, 2014                 Decided:    May 13, 2014


Before NIEMEYER, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Michael Kappes, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald    Michael      Kappes     seeks     to   appeal        the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2012)

petition and denying his motion to reconsider.                           The orders are

not    appealable       unless    a    circuit      justice       or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate       of     appealability       will     not        issue    absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the     merits,   a   prisoner      satisfies          this    standard       by

demonstrating         that     reasonable        jurists    would        find       that     the

district       court’s       assessment   of     the     constitutional         claims        is

debatable      or     wrong.      Slack     v.    McDaniel,       529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Kappes has not made the requisite showing.                          Accordingly, we

deny Kappes’ motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                   We

dispense       with     oral     argument      because      the        facts    and        legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3